ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Fortis SBJV, LLC                               ) ASBCA No. 63335
                                               )
Under Contract No. W912BV-16-C-0004            )

APPEARANCE FOR THE APPELLANT:                     Gina P. Grimsley, Esq.
                                                   General Counsel

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lauren M. Williams, Esq.
                                                  Bryan M. Harrington, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Tulsa

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 28, 2022



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63335, Appeal of Fortis SBJV, LLC,
rendered in conformance with the Board’s Charter.

      Dated: September 29, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals